DETAILED ACTION
	For this Office action, Claims 1-12, 14, 15, 19 and 20 are pending.  Claims 13 and 16-18 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14, 15, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent Claims 1 and 12 to further comprise the performing of a calibration to account for a capacity of the brine tank based on at least the claimed first and second distance measurements, and the applicant argues that the prior art cited in the grounds of rejection of the previous Office action does not disclose these features.  Upon further consideration, the amended claims overcome the teachings of the cited prior art used in the previous grounds of rejection; therefore, said grounds of rejection have been withdrawn.  After further search and consideration, new grounds of rejection that address the amended limitations are made and detailed below.  Since the applicant’s arguments do not address these new grounds of rejection, said grounds of rejection are now considered moot and will not be further addressed at this time.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pesz et al. (herein referred to as “Pesz”, US Pat Pub. 2016/0292990) in view of Tucker, US Pat Pub. 2013/0284649.
Regarding instant Claim 1, Pesz discloses a system for monitoring the salt level of a brine tank (Abstract; brine tank salt level detection apparatus), the system comprising:  a water softener system (Abstract; Figure 5; Paragraph [0072]; Paragraph [0075]; water softening system 400) comprising:  a brine tank including a cover (Figure 5; Paragraph [0073]; Paragraph [0075]; brine tank 402 with lid 408); a sensor device attached to an interior of the cover of the brine tank (Abstract; Figure 5; Paragraph [0075]; low salt alert unit 404 with infrared emitter/receiver positioned on lid 408, emitter/receiver positioned and directed within the interior of the brine tank), the sensor device comprising:  a sensor configured to measure distance along a principal axis (Figure 3; Figure 4; Paragraphs [0050]; Paragraph [0064]; Paragraph [0065]; Paragraph [0075]; infrared signal detects level of salt along the height of the brine tank), and a wireless transceiver configured to communicatively connect to a user device and a gateway device (Figure 1; Paragraphs [0021]-[0023]; wi-fi/Bluetooth or other wireless connectivity connects low salt detection system 102 with user device 104 via network 110); and a remote server configured to communicatively connect to the user device and to the wireless transceiver of the sensor device through the gateway device (Figure 1; Paragraphs [0021]-[0024]; server and network 110 used to facilitate two-way communication between user device 104 and low salt detection system 102), the remote server comprising a processor (Paragraphs [0034]-[0035]; microprocessor in computing device 1800 using system bus) configured to execute instructions for:  receiving, from the sensor device, a first distance measurement corresponding to a first fill level of the brine tank (Figure 3; Paragraph [0050]; infrared signal received indicating level of salt within tank), receiving, from the sensor device, a second distance measurement corresponding to a second fill level of the brine tank (Figure 3; Paragraph [0051]; brine tank size 209 provides information on maximum/second fill level).
While Pesz discloses a calibration of the sensor device (Paragraph [0065]), the reference is silent on performing a calibration to account for a capacity of the brine tank based on at least the first distance measurement and the second distance measurement.
Tucker discloses an advanced on-site water sanitization system having chlorine generation integrated with copper/silver ionization in the same field of endeavor as Pesz, as it solves the mutual problem of providing a brine tank and monitoring the level of brine/salt within said tank (Paragraph [0070]).  Tucker further discloses a sensor device for determining a fill level of a brine tank, wherein a calibration is performed for a capacity of the brine tank based on distance measurements for the benefit of ensuring accurate readings of the salt level within the tank (Paragraph [0070]; see calibrations for correctly indicating a level of un-dissolved salt using sensor rod, wherein sensor rod provides distance measurements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor and first and second distance measurements of Pesz to further perform a calibration to account for a capacity of the brine tank based on at least the first distance measurement and the second distance measurement as taught by Tucker because Tucker discloses said calibration will ensure accurate readings on the fill level to determine the capacity of the brine tank (Tucker, Paragraph [0070]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Pesz further discloses wherein the processor of the remote server is further configured to execute instructions for:  receiving a third distance measurement from the sensor device (Paragraph [0049]; measurements/receipts of signals performed after a predetermined period of time), and determining a new fill ratio for the brine tank based on the first distance measurement, the second measurement, and the third measurement (Paragraphs [0049]-[0053]; calculation performed again based on new measurement signal).
  Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  Pesz further discloses wherein the process of the remote server is further configured to execute instructions for:  determining that the new fill ratio is less than a predetermined threshold value (Paragraph [0055]; measured value is compared to a predetermined threshold to determine low salt condition), and sending a prompt to the user device, the prompt requesting that salt be added to the brine tank (Figure 3; Paragraph [0048]; alert user operation 212).  
Regarding instant Claim 4, Claim 2, upon which Claim 4 is dependent, has been rejected above.  Pesz further discloses wherein the processor of the remote server is further configured to execute instructions for:  determining that salt has been added to the brine tank (Figure 3; Paragraph [0062]; reset operation 214, wherein system notes next salt level after refill of salt), and sending a prompt to the user device, the prompt requesting recalibration of the sensor device (Figure 3; Paragraph [0048]; Paragraph [0063]; reset operation 214, also test operation where system may be recalibrated to reset sensor if low salt condition is not actually detected).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.   Pesz further discloses wherein the processor of the remote server is further configured to execute instructions for: storing calibration data that includes the first distance measurement and the second distance measurement (Figure 3; Paragraph [0048]; Paragraph [0063]; reset operation 214 and test operation where system may be recalibrated to reset sensor if low salt condition is not actually detected).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Pesz further discloses wherein the sensor device further comprises:  a microcontroller electrically coupled to the sensor and the wireless transceiver (Figure 6; Paragraphs [0034]-[0035]; Paragraph [0080]; computing device 1800 on circuit board connected to emitter/receiver), wherein the microcontroller is configured to execute instructions for routing calibration data to be stored at the memory device, the calibration data including one or more of the first distance measurement and the second distance measurement (Figure 6; Paragraphs [0034]-[0035]; Paragraph [0048]; Paragraph [0063]; computing device 1800 provides reset/test operations to system).   
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Pesz further discloses wherein the sensor is an infrared light distance sensor (Abstract; Figure 5; Paragraph [0075]; infrared light emitter/receiver).  
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Pesz further discloses wherein the sensor device further comprises an adjustable base configured to adjust an angle of the principal axis with respect to the interior of the cover of the brine tank (Figure 6; Paragraph [0080]; compression nut 514 and circuit board housing base 506 may be adjusted to correct the angle of the axis of the infrared light).  
Regarding instant Claims 9 and 10, Claim 1, upon which the claims are dependent, has been rejected above.  While Pesz is silent on an array of sensors, the reference discloses that a plurality of types of sensors being configured to measure distance may be used and at least one sensor being configured to measure distance along the principal axis (Figure 5; Figure 6; Paragraphs [0028]; Paragraph [0081]; infrared emitter/receiver).  Such a sensor type could be one that uses an array of sensors, wherein an average of the detected distances is used to determine the distance.  Furthermore, the MPEP advises against patentability based on mere duplication of parts (here the array of sensors that provide an average of the measured distances).  See MPEP 2144.04 VI. B., “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)”.  Since Pesz discloses a plurality of sensor types may be used with the system—and the claimed sensor array would arrive at the expected result of providing a plurality of distance measurements, it would therefore have been obvious to one of ordinary skill in the art to modify the sensor of Pesz to further comprise an array of sensors being configured to measure distance and provide the processor with distances that may be used to determine an average in order to measure a plurality of distances throughout the brine tank (see that the processor would calculate salt levels at each of the locations, at least creating an average through the total calculation of distance from each respective sensor system).  
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Pesz further discloses wherein the principal axis is substantially perpendicular to the cover to which the sensor device is attached (Figure 5; Figure 6; Paragraph [0081]; infrared emitter/receiver are directed towards brine tank interior and salt level in direction perpendicular to the cover/lid). 
Regarding instant Claim 12, Pesz discloses a method of monitoring the salt level of a brine tank (Abstract; brine tank salt level detection apparatus and method of using), the method comprising:  measuring a first distance measurement with a sensor device, the first distance measurement corresponding to a distance between a container cover of a brine tank and a first calibration fill level of salt in the brine tank (Abstract; Figure 3; Figure 5; Paragraph [0050]; Paragraph [0075]; low salt alert unit 404 with infrared emitter/receiver positioned on lid 408, emitter/receiver positioned and directed within the interior of the brine tank; infrared signal received indicating level of salt within tank); measuring a second distance measurement with the sensor device, the second distance measurement corresponding to a distance between the container cover of the brine tank and a calibration fill level of salt in the brine tank (Figure 3; Paragraph [0051]; brine tank size 209 provides information on maximum fill level); measuring a third distance measurement with the sensor device, the third distance measurement corresponding to a distance between the container cover of the brine tank and a first current fill level of salt in the brine tank (Paragraph [0049]; measurements/receipts of signals performed after a predetermined period of time, including second, third, etc.); determining a first new fill ratio based on the first distance measurement, the second distance measurement, a calibration, and the third distance measurement (Paragraphs [0049]-[0053]; Paragraph [0065]; calculation performed again based on new measurement signal, sensor measurements are based on sensor calibration); comparing the first new fill ratio to a predetermined threshold value (Paragraph [0055]; measured value is compared to a predetermined threshold to determine low salt condition), and sending an alert to a user device, the user device being in communication with the sensor device, when the first new fill ratio is below the predetermined threshold value (Figure 1; Figure 3; Paragraphs [0021]-[0023]; alert user operation 212; Paragraphs [0021]-[0023]; wi-fi/Bluetooth or other wireless connectivity connects low salt detection system 102 with user device 104 via network 110).
While Pesz discloses a calibration of the sensor device (Paragraph [0065]), the reference is silent on performing a calibration to account for a capacity of the brine tank based on at least the first distance measurement and the second distance measurement.
Tucker discloses an advanced on-site water sanitization system having chlorine generation integrated with copper/silver ionization in the same field of endeavor as Pesz, as it solves the mutual problem of providing a brine tank and monitoring the level of brine/salt within said tank (Paragraph [0070]).  Tucker further discloses a sensor device for determining a fill level of a brine tank, wherein a calibration is performed for a capacity of the brine tank based on distance measurements for the benefit of ensuring accurate readings of the salt level within the tank (Paragraph [0070]; see calibrations for correctly indicating a level of un-dissolved salt using sensor rod, wherein sensor rod provides distance measurements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor, the calibration and first and second distance measurements of Pesz to further perform a calibration to account for a capacity of the brine tank based on at least the first distance measurement and the second distance measurement as taught by Tucker because Tucker discloses said calibration will ensure accurate readings on the fill level to determine the capacity of the brine tank (Tucker, Paragraph [0070]).  
Regarding instant Claim 14, Claim 12, upon which Claim 14 is dependent, has been rejected above.  Pesz further discloses comprising the step of sending an alert to the user device, the alert requesting recalibration of the sensor device (Figure 3; Paragraph [0048]; Paragraph [0063]; reset operation 214, also test operation where system may be recalibrated to reset sensor if low salt condition is not actually detected).  
	Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Pesz further discloses wherein the step of sending an alert to the user device, the alert requesting recalibration of the sensor device is performed when the first new fill ratio is above a first user-defined fill ratio (Figure 3; Paragraph [0062]; reset operation 214, wherein system notes next salt level after refill of salt).  
Regarding instant Claim 19, Claim 12, upon which Claim 19 is dependent, has been rejected above.  Pesz further discloses comprising the step of sending a prompt to the user device requesting that a user position an object along a principal axis of the sensor device at a distance away from the container cover corresponding to the distance between the container cover of the brine tank and the second calibration level of salt in the brine tank before the step of measuring the second distance measurement with the sensor device (Figure 3; Paragraph [0059]; Paragraph [0060]; alert is sent to user based on detected fill ratios to place salt in brine container).
	Regarding instant Claim 20, Claim 16, upon which Claim 20 is dependent, has been rejected above.  Pesz further discloses comprising the step of storing at least the first distance measurement at a non-transitory computer readable medium (Paragraph [0035]; measurements stored in memory bus of the processing device 1802).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	05/09/2022